ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-276, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20—14(a)(4), JEFFREY M. ADAMS of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of one year based on discipline imposed in the State of New York, effective May 10, 2007, for unethical conduct that in New Jersey violates RPC 1.15(a) (failure to safekeep and negligent misappropriation of client funds), RPC 1.15(d) and 1:21-6 (recordkeeping violations), and Rule 1:20-20 (failure to comply with another jurisdiction’s rules regulating the sharing of quantum meruit fees with suspended attorneys);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JEFFREY M. ADAMS is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to May 10, 2007; and it is further
*429ORDERED that respondent shall not be reinstated to practice in New Jersey until reinstated in New York; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20—20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.